DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 12-13, 15, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (US 20130052030) in view of Duong (US 20140112760).
Regarding claim 8, McCaffrey discloses an airfoil component comprising: a vane arc segment (Par. 0003) formed of a laminated ceramic matrix composite (Par. 0024 describes that the vane is made of a CMC, which is a laminated CMC. Delamination concerns are addressed in paragraph 0036, backing up that the system is laminated), the vane arc segment defining inner and outer platforms that provide, respectively, inner and outer bounds of a gas path (Figure 2 shows the gas path, Figure 8 shows inner and outer platforms 78 and 80, respectively), an airfoil section having radially inner and outer ends and extending between the inner and outer platforms (Figure 8, item 68), first and second fillets joining, respectively, the inner and outer platforms to the airfoil section (Figure 8, items 74 and 76, further described in paragraph 0026), and first and second noodle regions in, respectively, the first and second fillets (Par. 0029), the airfoil section including suction and pressure sides, a leading end, and a trailing end margin that is solid from the suction side to the pressure side and from the radially inner end to the radially outer end (Figure 6 shows the whole airfoil being solid in its current state, Figure 8 shows the trailing edge (72), which would be solid with this manufacturing method. Further, cooling is not mentioned in the specification nor is the possibility of the airfoil being hollow in its current state, meaning that the trailing edge must be solid along its whole span).
However, McCaffrey does not explicitly disclose the trailing end margin having a trailing edge cutback, the trailing end margin including first and second structural legs extending between, respectively, the first and second fillets and the trailing edge cutback, the first structural leg providing clearance between the trailing edge cutback and the first noodle region and the second structural leg providing clearance between the trailing edge cutback and the second noodle region, the clearances thereby avoiding incursion of the trailing edge cutback into the first and second noodle regions. McCafferey and Duong are analogous prior art because both describe vanes for use in gas turbine engines. Duong teaches a trailing edge cutback in a gas turbine vane (Figure 4F) because the design and choice of the trailing edge cutback allows for tailoring vane structures to prevent negative excitation amplitudes in downstream rotor blades and prevent damage and wear that could be caused by those amplitudes (Par. 0005). Structural legs would be created radially outwardly and radially inwardly of the trailing edge cutback, with the noodle regions being located at the radially inner end of the radially inner structural leg and the radially outer end of the radially outward structural leg (Shown in Figure 6, items 102 of McCaffrey). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing edge of the vane of McCaffrey to include the trailing edge cutback of Duong because the design and choice of the trailing edge cutback allows for tailoring vane structures to prevent negative excitation amplitudes in downstream rotor blades and prevent damage and wear that could be caused by those amplitudes (Duong Par. 0005). As McCaffrey already describes that the Noodle region is in areas where they may exist without compromising structural integrity (Par. 0029). This means that one of ordinary skill in the art would not choose to have the trailing edge cutback incur into the noodle region of the vane because such a decision would compromise the structural integrity of the blade, and it would be reasonably easy to choose a design that does not extend that far along the edge, especially when one is already provided in Figure 4F of Duong.
Regarding claim 12, McCaffrey in view of Duong teaches the trailing edge cutback includes first and second opposed radial faces (Duong Annotated Fig. 4F, items 100 and 102), an axial face (Annotated Fig. 4F, item 101) and first and second curved corners joining the first and second radial faces and the axial face (Annotated Fig. 4F shows curves joining each of the faces). Alternatively, Duong states that CFD analysis may be used to determine the optimal modification to the trailing edge to reduce the energy level extracted by the blade and maximize pressure perturbance (Pars. 0057-0059). Because of this, the shaping of the modification of the trailing edge is a result effective variable, with the energy level extracted by the downstream blade and pressure perturbance being the results. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the trailing edge cutback have longer flat surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to have the trailing edge cutback have longer flat surfaces for the purpose of optimizing the energy level extracted by the downstream blade and optimizing the pressure perturbance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image1.png
    492
    429
    media_image1.png
    Greyscale

Annotated Figure 4F
Regarding claim 13, McCaffrey in view of Duong teaches the axial face is planar (Annotated Fig. 4F, item 101 shows that at the tip of the curve there is a flat point, which is planar). Alternatively, Duong states that CFD analysis may be used to determine the optimal modification to the trailing edge to reduce the energy level extracted by the blade and maximize pressure perturbance (Pars. 0057-0059). Because of this, the shaping of the modification of the trailing edge is a result effective variable, with the energy level extracted by the downstream blade and pressure perturbance being the results. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the trailing edge cutback have longer flat surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to have the trailing edge cutback have longer flat surfaces for the purpose of optimizing the energy level extracted by the downstream blade and optimizing the pressure perturbance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, McCaffrey discloses An gas turbine engine (Par. 0002) comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Figure 1 shows the compressor, combustor, and turbine sections), the turbine section including (Par. 0024 describes that the vane of the invention is in the turbine section) a vane arc segment (Par. 0003) formed of a laminated ceramic matrix composite (Par. 0024 describes that the vane is made of a CMC, which is a laminated CMC. Delamination concerns are addressed in paragraph 0036, backing up that the system is laminated), the vane arc segment defining first and second platforms (Figure 2 shows the gas path, Figure 8 shows inner and outer platforms 78 and 80, respectively), an airfoil section having radially inner and outer ends and extending between the first and second platforms (Figure 8, item 68), first and second fillets joining, respectively, the first and second platforms to the airfoil section (Figure 8, items 74 and 76, further described in paragraph 0026), and first and second noodle regions in, respectively, the first and second fillets (Par. 0029), the airfoil section including suction and pressure sides, a leading end, and a trailing end margin that is solid from the suction side to the pressure side and from the radially inner end to the radially outer end (Figure 6 shows the whole airfoil being solid in its current state, Figure 8 shows the trailing edge (72), which would be solid with this manufacturing method. Further, cooling is not mentioned in the specification nor is the possibility of the airfoil being hollow in its current state, meaning that the trailing edge must be solid along its whole span).
However, McCaffrey does not explicitly disclose the trailing end margin having a trailing edge cutback, the trailing end margin including first and second structural legs extending between, respectively, the first and second fillets and the trailing edge cutback, the first structural leg providing clearance between the trailing edge cutback and the first noodle region and the second structural leg providing clearance between the trailing edge cutback and the second noodle region, the clearances thereby avoiding incursion of the trailing edge cutback into the first and second noodle regions. McCafferey and Duong are analogous prior art because both describe vanes for use in gas turbine engines. Duong teaches a trailing edge cutback in a gas turbine vane (Figure 4F) because the design and choice of the trailing edge cutback allows for tailoring vane structures to prevent negative excitation amplitudes in downstream rotor blades and prevent damage and wear that could be caused by those amplitudes (Par. 0005). Structural legs would be created radially outwardly and radially inwardly of the trailing edge cutback, with the noodle regions being located at the radially inner end of the radially inner structural leg and the radially outer end of the radially outward structural leg (Shown in Figure 6, items 102 of McCaffrey). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing edge of the vane of McCaffrey to include the trailing edge cutback of Duong because the design and choice of the trailing edge cutback allows for tailoring vane structures to prevent negative excitation amplitudes in downstream rotor blades and prevent damage and wear that could be caused by those amplitudes (Duong Par. 0005). As McCaffrey already describes that the Noodle region is in areas where they may exist without compromising structural integrity (Par. 0029). This means that one of ordinary skill in the art would not choose to have the trailing edge cutback incur into the noodle region of the vane because such a decision would compromise the structural integrity of the blade, and it would be reasonably easy to choose a design that does not extend that far along the edge, especially when one is already provided in Figure 4F of Duong.
Regarding claim 17, McCaffrey in view of Duong teaches the trailing edge cutback includes a radial face (Duong Annotated Fig. 4F, item 100), an axial face (Annotated Fig. 4F, item 101) and a curved corner joining the radial face and the axial face (Annotated Fig. 4F shows a curve joining the two faces). Alternatively, Duong states that CFD analysis may be used to determine the optimal modification to the trailing edge to reduce the energy level extracted by the blade and maximize pressure perturbance (Pars. 0057-0059). Because of this, the shaping of the modification of the trailing edge is a result effective variable, with the energy level extracted by the downstream blade and pressure perturbance being the results. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the trailing edge cutback have longer flat surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to have the trailing edge cutback have longer flat surfaces for the purpose of optimizing the energy level extracted by the downstream blade and optimizing the pressure perturbance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 22, McCaffrey in view of Duong teaches the axial face is rounded (Duong Annotated Fig. 4F, items 101 and 102). Alternatively, Duong states that CFD analysis may be used to determine the optimal modification to the trailing edge to reduce the energy level extracted by the blade and maximize pressure perturbance (Pars. 0057-0059). Because of this, the shaping of the modification of the trailing edge is a result effective variable, with the energy level extracted by the downstream blade and pressure perturbance being the results. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the trailing edge cutback have longer flat surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to have the trailing edge cutback a rounded axial face for the purpose of optimizing the energy level extracted by the downstream blade and optimizing the pressure perturbance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (US 20130052030) in view of Duong (US 20140112760) as applied to claim 8 above, and further in view of Garcia Crespo (US 20140301850).
Regarding claim 14, McCaffrey in view of Duong teaches the limitations of claim 8 as set forth in the above 103 rejection and mentions the use of a silicon fiber material for the vane overwrap (McCaffrey Par. 0035) while also mentioning the use of a silicon carbide for the noodle filler material (Par. 0030). However, McCaffrey in view of Duong does not explicitly teach the use of silicon carbide ceramic fibers in a silicon carbide ceramic matrix for the vane overwrap. McCaffrey in view of Duong and Garcia Crespo are analogous prior art because both show airfoils made of CMC materials. Garcia Crespo teaches the use of silicon carbide fibers in a silicon carbide matrix for the overwrap of an airfoil (specifically a with silicon carbide fibers) in paragraph 0018. Garcia Crespo also states that this material allows the assemblies to be capable of withstanding elevated temperatures without cooling. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a silicon carbide based laminated CMC as the material for the blade of Duong because it provides the airfoil to withstand high temperatures without requiring excess cooling.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (US 20130052030) in view of Duong (US 20140112760) as applied to claim 8 above, and further in view of Freeman (US 20150016972).
Regarding claim 19, McCaffrey in view of Duong teaches the limitations of claim 8 as set forth in the above 103 rejection. However, it does not teach that the airfoil section has an internal cooling passage forward of the trailing edge margin. McCaffrey in view of Duong and Freeman are analogous prior art because both describe vanes for use in turbine sections of a turbine engine (Freeman Paragraph 0040). Freeman teaches the use of an internal cooling passage (Figure 3B, item 60; Paragraph 0038 describes cooling fluid flowing through the vane). Freeman also describes the structure being possibly made of a CMC material (Par. 0019) and does not require the vane structure to provide cooling holes through the body of the vane, although it is possible (Par. 0023). Because of these traits provided by Freeman, specifically that it is also used for a vane in a turbine section, the vane is also preferably made of CMC, and the cooling is not completely reliant on providing cooling holes in the outer surface of the vane because inlets and outlets are provided at the radially inner and outer ends, the cooling structure of Freeman would provide predictable results in the system of McCaffrey in view of Duong. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of McCaffrey in view of Duong to include the cooling and passages of Freeman because they help prevent material damage from overheating of the vane and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).


Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745